     Case 18-41882       Doc 34     Filed 12/17/18 Entered 12/17/18 16:47:55              Desc Main
                                      Document     Page 1 of 3


                     UNITED STATED BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
______________________________________________________________________________

In Re: Peters, Timothy & Renee                                           BKY: 18-41882

                        Debtors                 Chapter 13 Case
______________________________________________________________________________

 DEBTORS' RESPONSE TO OBJECTION TO CONFIRMATION AND MOTION FOR
                                  RELIEF FROM AUTOMATIC STAY
To: Russell Hunter, Gregory A. Burrell and other parties in interest.


1. Russell Hunter has objected to confirmation of the debtors' chapter 13 plan on the grounds
      that the debtors' plan is proposed in bad faith, is unfeasible, and doesn't treat his secured
      claim.


2.       The matter is set for hearing on December 20, 2018 at 10:30 AM before the honorable
Kathleen H. Sanberg in U.S. Bankruptcy Court, Courtroom 8 West, United States Courthouse,
300 South 4th Street, Minneapolis, Minnesota.


3.       The petition commencing this chapter 13 case was filed on June 11, 2018. The debtors
have timely made all 6 $475 payments due under the plan.


4.       Russell Hunter objects to confirmation on the grounds that this chapter 13 plan was
proposed in bad faith. The In re Estus, 695 F.2d 311, 315 (8th Cir. 1982) case set forth a 7-factor
test for good faith in chapter 13 plan proposals. The test is applied to this case as follows: 1) the
amount of the proposed payments is substantial at $28,500. 2) They are contributing as much as
they can afford with their current earning potential. 3) The plan goes for the entire 5-years
allowed. 4) they are not modifying any secured claims. 5) They are not preferring any classes of
creditors. 6) nor are they seeking to discharge debts that would not be discharged in chapter 7.
The debtors, after learning that their initial schedules were inaccurate, amended them to address
factor 7, the accuracy of the schedules. Of these 7 factors set forth in the , the debtors have
satisfied 6 of 7.
     Case 18-41882     Doc 34     Filed 12/17/18 Entered 12/17/18 16:47:55             Desc Main
                                    Document     Page 2 of 3




5.       Russell Hunter further asserts that the plan may not be confirmed because it does not treat
his secured claim. The debtors contend that a judgment creditor is not a secured creditor in
chapter 13 where the debtors' only real property is a homestead protected from judicial liens by
Minn. Stat. § 510.01 et seq. The debtors' plan further provides that “Claims filed as secured but
for which the plan makes no express provision shall be paid as unsecured as set forth in Parts 14
and 15 of the Plan.” Thus the debtors' plan provides for treatment of this claim as a general
unsecured claim, which is the correct legal classification.


6.       Russell Hunter contends that the plan is unfeasible because he intends to object to the
dischargeability of his debt. The deadline for such an action passed on October 15, 2018. The
debtors have also made all 6 payments thus far called for under the plan, demonstrating
feasibility.


7. Russell Hunter's plea for relief does not request relief from the automatic stay, nor cite factual
and legal grounds entitling him to that relief.


      WHEREFORE, the debtor respectfully requests that the court confirm the debtor's chapter 13
plan over the objection made by Russell Hunter and deny him relief from the automatic stay, and
such other relief as is just and equitable.



      Dated: December 17, 2018                                By: Walker & Walker Law Offices,
      PLLC


                                                              /e/ Andrew C. walker ___
                                                              Curtis K. Walker #113906
                                                              Andrew C. Walker #392525
                                                              Bennett G. Hartz #393136
                                                              Ethan Mustonen #399356
                                                              Paul Weig #288792
                                                              Maren Bardal #399674
                                                              4356 Nicollet Avenue South
                                                              Minneapolis, MN 55409
                                                              (612) 824-4357
  Case 18-41882      Doc 34        Filed 12/17/18 Entered 12/17/18 16:47:55        Desc Main
                                     Document     Page 3 of 3


                         UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF MINNESOTA



   In Re: Peters, Timothy & Renee                                  BKY: 18-41882

                                 Debtor                    Chapter 13 Case


                           UNSWORN CERTIFICATE OF SERVICE

   I, Andrew C. Walker, declare under penalty of perjury that on December 17, 2018, I mailed
   copies of the foregoing Debtors Response to Objection to Confirmation first class mail,
   postage prepaid, to each entity named below at the address stated for each entity, or through
   electronic mail by CM/ECF:

United States Trustee
1015 U.S. Courthouse
300 South 4th Street
Minneapolis, MN 55415

Gregory Burrell
Standing Chapter 13 Trustee
12 South 6th Street, Suite 310
Minneapolis, MN 55402

Russell Hunter
c/o Mark Thompson
4927 34th Ave S
Minneapolis, MN 55417




Executed on: December 17, 2018                 /e/ Andrew C. Walker
